               Case 2:19-cr-00115-JCC Document 136 Filed 05/24/21 Page 1 of 2




1                                                                  District Judge Coughenour
                                                                   Magistrate Judge Tscuhida
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT FOR THE
8
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
11    UNITED STATES OF AMERICA,                         NO. CR19-115JCC
12                            Plaintiff,
                                                        APPLICATION FOR
13                                                      WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM
14                            v.
15    JOSEPH SAM,
16                            Defendant.
17
              Comes now, the United States of America, by Tessa M. Gorman, Acting United
18
     States Attorney for the Western District of Washington, and Cecelia Gregson and
19
     Rebecca Cohen, Assistant United States Attorneys for said District, and represents and
20
     shows:
21
              That there is now detained in the Washington Corrections Center for Women, at
22
     9601 Bujacich Rd. NW, Gig Harbor, Washington, in the custody of the Superintendent,
23
     Warden, Sheriff or Jailor thereof, MARIAH J. BOUDRIEAU, WA State DOC Number
24
     405701, DOB XX/XX/1977, WA State NCIC Number WA25866803, and it is necessary
25
     that MARIAH J. BOUDRIEAU be present at the United States Courthouse, 700 Stewart
26
     Street, Seattle, Washington, on or before June 7, 2021 at 9:00 am for Testimony in the
27
28
      Application for Writ of Habeas Corpus                            UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      United States v. Joseph Sam, CR19-115JCC- 1
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
             Case 2:19-cr-00115-JCC Document 136 Filed 05/24/21 Page 2 of 2




1 trial of United States v. Joseph Sam, and for all proceedings subsequent to the above-
2 checked appearance.
3           WHEREFORE, your petitioner prays for an order directing the issuance of a Writ
4 of Habeas Corpus ad Testificandum out of and under the seal of this Court, directed to
5 said Superintendent, Warden, Sheriff or Jailor, commanding him or her to have and
6 produce MARIAH J. BOUDRIEAU at said United States Courthouse at said time
7 MARIAH J. BOUDRIEAU to be returned to you at the conclusion of the above-
8 mentioned proceedings.
9           DATED this 24th day of May, 2021.
10
11                                                 Respectfully submitted
12                                                 TESSA M. GORMAN
                                                   Acting United States Attorney
13
14
                                                   s/ Cecelia Gregson
15                                                 CECELIA GREGSON
                                                   REBECCA COHEN
16
                                                   Assistant United States Attorneys
17                                                 United States Attorney’s Office
                                                   700 Stewart, Suite 5220
18
                                                   Seattle, WA 98101-3903
19                                                 Telephone: 206-553-4325
                                                   Email: Cecelia.Gregson@usdoj.gov
20
21
22
23
24
25
26
27
28
     Application for Writ of Habeas Corpus                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Joseph Sam, CR19-115JCC- 2
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
